Title: From Thomas Jefferson to Joel Yancey, 4 January 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Jan. 4. 21
I have for sometime been becoming sensible that that age was rendering me incompetent to the management of my plantations. failure of memory, decay of attention and a loss of energy in body and mind convince me of this; as well as the vast change for the better since my plantations here have been put under the direction of my grandson T. J. Randolph. his skill, his industry and discretion satisfy me that it will be best for me to place all my plantations, in Bedford as well as here, under his general care instead of my own. as myself there he will consult and plan with you on the course of our crops and plantation proceedings generally, and in all things you may consider him as myself, and I am sure you will have more satisfaction in consulting with him who will understand the subject than with myself who did not. be so good as to hurry your flour and tobacco down and always to drop me a line when either goes off, that I may know how to draw. I shall pay my visits to Pop. Forest as usual for the sake of change of position. I salute you with affectionate esteem and respect.Th: Jefferson